DETAILED ACTION
Remarks
The present application was filed 24 May 2021 and claims priority to US 62/904,613 filed on 22 May 2020.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
And the disclosure of the prior-filed application here, Application No. 63/029,027, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
In particular, it fails to provide adequate support for at least:
the “database schema” information of claims 2 and 12;
the features of claims 4 and 14;
the “navigable view of database schema information” in claims 5 and 15;
the features of claims 6-10 and 16-20
Accordingly, claims 2, 4-10, 12 and 14-20 are NOT entitled to the benefit of the filing date of the prior-filed application.
Specification
The specification is objected for the following informalities:
The claim uses various trademarks, e.g., JAVASCRIPT, GO, PYTHON, JAVA, AMAZON, MICROSOFT, AZURE, GOOGLE, OPENSHIFT, KUBERNETES, and ORACLE  at par. [0036] without capitalizing each letter of the mark or otherwise indicating the description of the mark. See M.P.E.P. § 608.01(v).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 935 (Figure 9).
 Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


11.	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
	As to claim 1, the claim is directed to a system comprising “one or more computer-readable storage media”, a “processing system” and “program instructions.” Each of these elements is reasonably construed as software.  For example, paragraph [0062] discloses that storage media may include “virtual memory”, paragraph [0061] discloses that the processing system “may” include (i.e., does not necessarily include) a micro-processor and other circuitry and program instructions are plainly software. The claimed system is therefore reasonably construed as entirely software, i.e., software per se. Software per se is non-patentable subject matter. See M.P.E.P. § 2106.03(I).
	As to claims 2-10, the claims are dependent on claim 1 but do not cure the deficiencies of that claim. They are accordingly rejected for the same reasons.
Claims 1-3, 8, 11-13 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  
As to claim 1, the claim recites:

[a] system, comprising:
one or more computer-readable storage media; 
a processing system operatively coupled with the one or more computer-readable storage media; and 
program instructions stored on the one or more computer-readable storage media that, when executed by the processing system, direct the processing system to at least:
obtain one or more data files comprising information captured about an application during a run of the application; 
generate a data library model based on the one or more data files, wherein the data library model comprises one or more steps performed by the application and one or more code paths connecting the steps performed by the application, and the data library model comprises information about the application correlated with the one or more steps and the one or more code paths; and 
provide a user interface for navigating the data library model.

Under the broadest reasonable interpretation in light of the specification the above underlined elements recite a mental process because all of the above steps are performable by the human mind with aid of pen and paper. Note that displaying results of certain collection and analysis is still a mental process per M.P.E.P. § 2106.04(a)(2)(III)(A) The claim is therefore recites an abstract idea. 
None of the additional elements integrate the judicial exception into a practical application. References to computer readable storage media and program instructions stored on the media executed by a processing system amount to nothing more than implementing the abstract idea on a generic computer. See M.P.E.P. § 2106.05(f). 
As to claim 2, the features of this claim does not add any additional elements integrating the abstract idea into a practical application or amounting to significantly more at least because it adds no additional elements. Further clarifying the information collected only describes the abstract idea itself.
As to claim 3, the features of this claim does not add any additional elements integrating the abstract idea into a practical application or amounting to significantly more at least because filtering data (e.g., selecting some subset of data instead of all of it) is also performable by the human mind with aid of pen and paper. Thus, the claim adds no additional elements.
As to claim 18, the features of this claim does not add any additional elements integrating the abstract idea into a practical application or amounting to significantly more at least because the features of this claim amount to mere extra-solution data gathering. And gathering data via executing test scripts is routine and conventional, at demonstrated by at least the commercial product SYSTEMAP in paragraph [0045] of US 2011/0214108.
As to claims 11-13 and 18, the claims recite the same abstract idea as claims 11-13 and 18 are rejected for substantially the same reasons.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10-13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grunberg et al. (US 2011/0214108) (art made of record – hereinafter Grunberg).

As to claim 1, a system, comprising: 
one or more computer-readable storage media; (e.g., Grunberg, par. [0059])
a processing system operatively coupled with the one or more computer-readable storage media; (e.g., Grunberg, Fig. 8 and associated text) and 
program instructions stored on the one or more computer-readable storage media that, when executed by the processing system, direct the processing system (e.g., Grunberg, Fig. 8 and associated text) to at least:
obtain one or more data files comprising information captured about an application during a run of the application; (e.g., Grunberg, par. [0026]: executable monitor 210 monitors the running executable code to intercept and capture events that occur within the code during runtime. Executable monitor 210 stores data indicative of the events in a file at executable profile data store 210)
generate a data library model based on the one or more data files, wherein the data library model comprises one or more steps performed by the application and one or more code paths connecting the steps performed by the application, (e.g., Grunberg, par. [0035]: from the derived relationship, main is the root of the call hierarchy and main makes one call to foo() and one call to bar(). Foo() calls bar() and bar()  calls no other functions. Profile analyzer may therefore derive that main has two children, foo and bar, and foo has one child bar. par. [0036]: based on the analysis of the profile data file, profile analyzer 216 renders a visualization of the function call hierarchy [code library]; Fig. 7C and associated text, par. [0052] box view visualization 720 renders all descendants of 726N of a certain function 724 [see figures, the boxes representing functions are steps and the links between functions and their descendants (i.e., the functions they call) are code paths]) and the data library model comprises information about the application correlated with the one or more steps and the one or more code paths; (e.g., Grunberg par. [0036]: the hierarchy is rendered with data indicating how many times a function was called, the time elapsed for a function, etc.) and 
provide a user interface for navigating the data library model (e.g., Grunberg, Fig. 7C and associated text, par. [0052]: tree view visualization 710 includes a zoom box that enables a user to render a selected portion of the box view visualization 710 in greater detail)

As to claim 2, Grunberg discloses the system of claim 1 (see rejection of claim 1 above), Grunberg further discloses:
wherein the information about the application comprises at least one of database schema information, web service information, data structure information, or a combination thereof (e.g., Grunberg, par. [0026]: executable monitor 210 monitors the running executable code to intercept and capture events that occur within the code during runtime. Executable monitor 210 stores data indicative of the events in a file at executable profile data store 210; par. [0036]: based on the analysis of the profile data file, profile analyzer 216 renders a visualization; par. [0051]: the tree view visualization renders a tree structure)

As to claim 3, Grunberg discloses the system of claim 1 (see rejection of claim 1 above), Grunberg further discloses 
wherein the user interface comprises features for filtering the data library model (e.g., Grunberg, par. [0054]: the user interface includes a collapse and uncollapse function. A collapse command will cause all instances of a function to be grouped in a single node. For example, all instances will grouped in a single rendered node. An uncollapse command will cause all instances of a function to be displayed. For example, each instance of B will be rendered with its own separate node).

As to claim 10, Grunberg discloses the system of claim 1 (see rejection of claim 1 above), Grunberg discloses:
wherein the run of the application comprises executing automated test scripts (e.g., Grunberg, par. [0045]: processing logic executes a script to monitor the specified excitable code; par. [0021]: the rendered visualization provides a developer insight into how a particular application runs [executing a program to see how it runs being testing]).

	As to claim 11, it is a method claim whose limitations are substantially the same as claim 1. Accordingly, it is rejected for substantially the same reasons.

As to claim 12, it is a method claim whose limitations are substantially the same as claim 2. Accordingly, it is rejected for substantially the same reasons.

As to claim 13, it is a method claim whose limitations are substantially the same as claim 3. Accordingly, it is rejected for substantially the same reasons.

As to claim 20, it is a method claim whose limitations are substantially the same as claim 10. Accordingly, it is rejected for substantially the same reasons.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grunberg (US 2011/0214108) in further view of Brodsky et al. (US 2010/00332473) (art made of record – hereinafter Brodsky)

As to claim 4, Grunberg discloses the system of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein the user interface comprises navigable data views of the information about the application, and wherein the user interface comprises functionality for filtering based on a selection of a data item in a data view by a user to identify other correlated information about the application.  
However, in an analogous art, Brodsky discloses:
wherein the user interface comprises navigable data views of the information about the application, and wherein the user interface comprises functionality for filtering based on a selection of a data item in a data view by a user to identify other correlated information about the application (e.g., Brodsky, Fig. 8 and associated text, par. [0174]: Fig. 8 illustrates a user interface view 800 showing database schemas 176 and database objects 186 that a query uses [and see figure, the user can filter the data shown via selecting the – symbols on the tree shown]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface of Grunberg, to include a navigable data view of application information comprising functionality for filtering based on selection of a data item in a data view by a user to identify other correlated information about the application, as taught by Brodsky, as Brodsky would provide the advantage of a means of displaying information about data used by the application, as well as a means for a user to see more or less of that information as they desire. (See Brodsky, Fig. 1).

As to claim 5, Grunberg/Brodsky discloses the system of claim 4 (see rejection of claim 4 above), Grunberg does not explicitly disclose wherein the navigable data views comprise a navigable view of web services accessed by the application and a navigable view of database schema information used by the application.  
However, in an analogous art, Brodsky discloses:
wherein the navigable data views comprise a navigable view of web services accessed by the application and a navigable view of database schema information used by the application (e.g., Brodsky, par. [0174]: Fig. 8 illustrates a user interview view 800 showing database schemes 176 and database objects 186; par. [0169]: captured queries are also used to show the relationships between web services and queries. Embodiments instrument a web services call, providing a view between the web services and the database actions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface of Grunberg, to include navigable views comprising a navigable view of web services accessed by the application and a navigable view of data base schema information used by the application, as taught by Brodsky, as Brodsky would provide the advantage of a means of showing the relationship between application queries, web services and database schemas. (See Brodsky, pars. [0169], [0174]).

As to claim 14, it is a method claim whose limitations are substantially the same as claim 4. Accordingly, it is rejected for substantially the same reasons.

As to claim 15, it is a method claim whose limitations are substantially the same as claim 5. Accordingly, it is rejected for substantially the same reasons.

Claims 6, 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Grunberg (US 2011/0214108) in view of Brodsky (US 2010/00332473) in further view of Chen et al. 2017/0083585 (art made of record – hereinafter Chen)

As to claim 6, Grunberg/Brodsky discloses the system of claim 5 (see rejection of claim 5 above), but Grunberg does not explicitly disclose wherein the user interface further comprises functionality for a user to select a web service from the navigable view of web services to identify database schema information related to the selected web service 
However, in an analogous art, Brodsky discloses:
a web service from the navigable view of web services (see rejection of claim 5 above) and database schema information related to the web service (e.g., Brodsky, par. [0169]: relationships between web services and queries; par. [0174]: database schemas 176 that a query uses [if a web services is related to a particular query that uses particular database schemas it is related to the schema as well]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grunberg to include web services in a navigable view of web services and database schema information related to the web service, as taught by Brodsky, as Brodsky would provide the advantage of a means of showing the relationship between application queries, web services and database schemas. (See Brodsky, pars. [0169], [0174]).
Further, in an analogous art, Chen discloses:
wherein the user interface further comprises functionality for a user to select an item from the navigable view to identify information related to the selected item (e.g., Chen, par. [0285]: input is received indicating a desire to display information about a particular map element. For example, a particular element has been selected and, in response, an information panel is displayed. The information panel may include various information about the instance represented by the selected node; par. [0286]: in a response to selection of a particular node, more detailed information panel may be displayed, or a separate side panel. The more detailed information may include information indicated relationships between the corresponding resource and other resources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface comprising web services in a navigable view of web service and database schema information related to the web services of Grunberg/Brodsky to include selecting an item from the navigable view to identify information related to the selected item, as taught by Chen as taught by Chen as Chen would provide the advantage of a means for a user to view resources related to a particular item in a view. (See Chen, pars. [0285-0286]).

As to claim 7, Grunberg/Brodsky discloses the system of claim 5 (see rejection of claim 5 above), but Grunberg does not explicitly disclose wherein the user interface further comprises functionality for a user to select a data item from the navigable view of database schema information to identify web services related to the selected data item. 
However, in an analogous art, Brodsky discloses:
a data item from the navigable view of database schema information (see rejection of claim 5 above) and web services related to the selected data item (e.g., Brodsky, par. [0169]: relationships between web services and queries; par. [0174]: database schemas 176 and database objects that a query uses [if a web service is related to a query that uses particular schemas and objects, it is related to the schemas and objects as well]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grunberg to include data items in a navigable view of database schema information and web services related to the data item, as taught by Brodsky, as Brodsky would provide the advantage of a means of showing the relationship between application queries, web services and database schemas or objects. (See Brodsky, pars. [0169], [0174]).
Further, in an analogous art, Chen discloses:
wherein the user interface further comprises functionality for a user to select a[n] item from the navigable view to identify information related to the selected item (e.g., Chen, par. [0285]: input is received indicating a desire to display information about a particular map element. For example, a particular element has been selected and, in response, an information panel is displayed. The information panel may include various information about the instance represented by the selected node; par. [0286]: in a response to selection of a particular node, more detailed information panel may be displayed, or a separate side panel. The more detailed information may include information indicated relationships between the corresponding resource and other resources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface comprising data items in a navigable view of database schema information and web services related to those data items of Grunberg/Brodsky to include selecting an element from the navigable view to identify the information related to the selected element, as taught by Chen as Chen would provide the advantage of a means for a user to view resources related to a particular item in a view. (See Chen, pars. [0285-0286]).

As to claim 16, it is a method claim whose limitations are substantially the same as claim 6. Accordingly, it is rejected for substantially the same reasons.

As to claim 17, it is a method claim whose limitations are substantially the same as claim 7. Accordingly, it is rejected for substantially the same reasons.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Grunberg (US 2011/0214108) in further view of Clegg et al. (US 2021/0218648) (art made of record – hereinafter Clegg).

As to claim 8, Grunberg discloses the system of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein the run of the application is requested by a user device remotely from an application server executing the application, and the user interface is accessed by the user device remotely.  
However, in an analogous art, Clegg discloses:
wherein the run of the application is requested by a user device remotely from an application server executing the application, and the user interface is accessed by the user device remotely (e.g., Clegg, par. [0057]: the application server may execute the SUT [application] such as in response to commands provided by the UIAT (via a browser application); par. [0197]: the user interface 1616 may be accessed by a client application such as a web browser. For instance by going to a specific network address).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the application execution and user interface of Grunberg such that the application run is requested remotely and the user interface is accessed remotely, as taught by Clegg, as Clegg would provide the advantage of a means of testing a web application and a means of accessing the user interface over the web. (See Clegg, pars. [0057], [0197]).

As to claim 18, it is a method claim whose limitations are substantially the same as claim 8. Accordingly, it is rejected for substantially the same reasons.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grunberg (US 2011/0214108) in view of Clegg (US 2021/0218648) in further view of Gilpin, et al., “Specification for Appmap clients” (art made of record – hereinafter Gilpin).

As to claim 9, Grunberg/Clegg discloses the system of claim 8 (see rejection of claim 8 above), but does not explicitly disclose wherein the user device generates the one or more data files and transmits the one or more data files to the system.  
However, in an analogous art, Gilpin discloses:
wherein the user device generates the one or more data files and transmits the one or more data files to the system (e.g., Gilpin, p. 2 items 2 and 3: the client executes the program. The output is an appmap.json file. Upload the appmap.json file to the AppMap server, which creates visual depictions of the code).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user device and data file of Grunberg/Clegg, by the user device generating and transmitting the one or more data files to the system, as taught by Gilpin, as Gilpin would provide the advantage of a means for a user to store a copy of the execution results and a means of offloading the visualization processing to another device. 

As to claim 19, it is a method claim whose limitations are substantially the same as claim 9. Accordingly, it is rejected for substantially the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186. The examiner can normally be reached M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196